*192Judgment, Supreme Court, New York County (Arlene R. Silverman, J.), rendered June 7, 2004, convicting defendant, after a nonjury trial, of petit larceny, and sentencing him to a term of one year, unanimously affirmed.
The court’s verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Gaimari, 176 NY 84, 94 [1903]). Defendant’s argument that he was “merely present” as others stole merchandise is meritless. Instead, defendant’s course of conduct before, during and after the theft established his accessorial liability. The evidence supports the conclusion that defendant intentionally participated in the theft by acting as a lookout, distracting the store’s owners, and interfering with the owners’ efforts to recover the stolen merchandise from the escaping codefendant (see e.g. People v Austin, 290 AD2d 225 [2002], lv denied 97 NY2d 750 [2002]). Concur—Buckley, P.J., Marlow, Sweeny, Catterson and McGuire, JJ.